                  Case 5:18-cv-01125-SP Document 111-8 Filed 11/12/19 Page 1 of 4 Page ID #:2558



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DECLARATION OF JAMES HART
                           VLADIMIR CORTEZ DIAZ; JOSUE                 IN SUPPORT OF DEFENDANTS’
                      13   MATEO LEMUS CAMPOS;                         MOTION FOR SUMMARY
                           MARVIN JOSUE GRANDE                         JUDGMENT OR, IN THE
                      14   RODRIGUEZ; ALEXANDER                        ALTERNATIVE, SUMMARY
                           ANTONIO BURGOS MEJIA; LUIS                  ADJUDICATION
                      15   PEÑA GARCIA; JULIO CESAR
                           BARAHONA CORNEJO, as                        Magistrate
                      16   individuals,                                Judge:         Honorable Sheri Pym
                      17                           Plaintiffs,
                      18   v.
                      19   THE GEO GROUP, Inc., a Florida
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4830-5843-1147 v2                                               5:18-CV-01125-SP
                                                                     -1-
  ATTO RNEY S AT LAW       10/31/19                                                         HART DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-8 Filed 11/12/19 Page 2 of 4 Page ID #:2559



                       1            I, JAMES HART, declare as follows:
                       2            1.       I have personal knowledge of the matters set forth herein, except as to
                       3   those matters stated on information and belief, and would competently testify
                       4   thereto if called and sworn as a witness. This declaration is made in support of
                       5   Defendants’ motion for summary judgment or, in the alternative, summary
                       6   adjudication.
                       7            2.       From January 2005 to 2015, I was the City Manager of the City of
                       8   Adelanto (“City”). In my capacity as the City Manager, I served as the Chief
                       9   Executive Officer for the City and coordinated the various functions of City
                      10   government, as directed by the City Council. This included approving and signing
                      11   various contracts.
                      12            3.       In June 2010, The GEO, Group, Inc. (“GEO”) purchased the Adelanto
                      13   Community Correctional Facility (ACCF) with the intent of entering into a contract
                      14   with either the Federal Government to house Federal inmates or the State of
                      15   California to house female inmates. Per the agreement between the City and GEO
                      16   that was created when GEO purchased ACCF, if GEO was able to directly
                      17   negotiate an agreement with the Federal Government, Department of Homeland
                      18   Security (as opposed to a Request for Proposal process) the City would act as the
                      19   agent for the Intergovernmental Services Agreement (“IGSA”).
                      20            4.       Thereafter, GEO was able to secure an agreement with the Federal
                      21   Government, Department of Homeland Security, to house 1300 Immigration and
                      22   Custom Enforcement (ICE) inmates without going through a Request for Proposal
                      23   process. Thus, per the agreement between GEO and the City, the City entered into
                      24   the IGSA with ICE on or around May 2011 for the detention and care of immigrant
                      25   detainees. This information was explained in detail in an Agenda Report dated May
                      26   17, 2011 that is attached to the Appendix of Exhibits as Exhibit “L.”
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4830-5843-1147 v2                                                      5:18-CV-01125-SP
                                                                        -2-
  ATTO RNEY S AT LAW       10/31/19                                                                HART DECL. ISO MSJ
     LOS A NG EL ES
                  Case 5:18-cv-01125-SP Document 111-8 Filed 11/12/19 Page 3 of 4 Page ID #:2560



                       1            5.       In May 2011, I signed off on a Service Contract that was made
                       2   between the City and GEO. The City entered into a contract with GEO to manage
                       3   and operate the Adelanto Detention Facility (“Facility”), care for the detainees
                       4   within the Facility, and to otherwise perform the City’s responsibilities and
                       5   obligations set forth in the Intergovernmental Services Agreement (“IGSA”). Per
                       6   the agreement, GEO was required to perform all duties and accept all
                       7   responsibilities incumbent on the City pursuant to the IGSA. Attached to the
                       8   Appendix of Exhibits as Exhibit “M” is a true and correct copy of the 2011 contract
                       9   between the City and GEO.
                      10            6.       In effect, GEO entered into contract with ICE through an
                      11   intergovernmental service agreement with the City. It was clearly delineated in the
                      12   aforementioned agreements that GEO would operate and manage the day-to-day
                      13   operations at the Facility. In other words, the City did not retain control of the
                      14   operations at the Facility in light of its agreement with GEO.
                      15            7.       Before entering into the May 2011 contract with GEO, I thoroughly
                      16   vetted GEO to ensure that it was capable of providing the services that were
                      17   required of it. I was aware that GEO was already operating another facility in the
                      18   City, and that GEO was one of the largest national companies that specialized in
                      19   privatized corrections, detention, and mental health treatment. GEO had a long
                      20   standing reputation and documented experience in operating private facilities.
                      21            8.       I met with George Zoley, the founder and CEO of GEO, and several
                      22   GEO personnel before I recommended that the City contract with GEO. It was (and
                      23   still is) a policy of the City to thoroughly vet and research any agency, business,
                      24   corporation, etc. prior to committing to a contract with said agency, business,
                      25   corporation, etc., which I did here.
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP        LA #4830-5843-1147 v2                                                    5:18-CV-01125-SP
                                                                       -3-
  ATTO RNEY S AT LAW       10/31/19                                                              HART DECL. ISO MSJ
     LOS A NG EL ES
                               Case 5:18-cv-01125-SP Document 111-8 Filed 11/12/19 Page 4 of 4 Page ID #:2561




                                1            9.       During 1ny tenure as City Manager, I visited the Facility to discuss
                                2   operations and assess whether it was being managed properly. I had open
                                3   communication with the Warden and if an issue came to my attention, I would
                                4   speak to the Warden in order to resolve the issue. I was also invited to attend
                                5   quarterly meetings at the Facility.
                                6            10.      In addition to my visits to the   Facility~   I was aware that ICE was
                                7   present at the Facility and, thus, overseeing the management and operations. Also,
                                8   the Nakamoto Group, a contractor hired by Immigration and Customs Enforcement
                                9   (ICE) to inspect its facilities, conducted inspections of the Facility that I was
                               10   notified of.
                               11            11.      To keep the City appraised of operations at the Facility, GEO would
                               12   forvvard conespondence between GEO and ICE to the City and ICE wouLd provide
                               13   the City with the findings fron1 any reviews or inspections at the Facility. Also,
                               14   periodically, GEO personnel would attend City Council meetings.
                               15            12.        As the City Manager, it was my understanding that if a serious issue
                               16   existed at the Facility it would be brought to the City's attention by GEO, ICE, the
                               17   Nakmnoto Group, or any of the various agencies that inspected the Facility.
                               18   However, I was never apprised of any issues, which was consisted with my
                               19   understanding ofGEO's long standing reputation for providing con1petent and
                               20   quality services in numing private correction and detention facilities.
                               21
                                             I declare under penalty of peijury under the laws of California and the United
                               22
                                    States of America that          th~regoing is true andV/~V,r.fe
                               23
                               24
                                             Executed on        /   {_'f=       ,20 19, at              ,   a!ifo   ·

                               25
                               26
                               27
                               28
l)URKE, Wtl.I.IAM5&
   SOREI"\SEN, LLP                  LA #4a30-5843-!147 v2                                                              5: 18~CV-Ol 125-SP
  ATIOR!'l"S A1 LA'i                10i3Jfl9
                                                                                   -4-                              HART DECL. ISO MSJ
    '!..c:<3   ~t.-::a:t.E:5
